Title: Thomas T. Hewson to Thomas Jefferson, 8 January 1810
From: Hewson, Thomas T.
To: Jefferson, Thomas


          
            Sir,
             
                     Philada 
                     Jany 8th 1810.
          
          
		  
		  The American Philosophical Society have renewed their expressions of respect by again unanimously reelecting you their President.—And they entertain a just hope that the same liberal assistance which they have hitherto
			 experienced will be continued. Retiring from the direction of public affairs the Philosophic Patriot possesses a usefulness and enjoys a happiness unknown to the mere Statesman. The motives and
			 the
			 opportunities of contributing to the public welfare, the true foundation of individual happiness, still remain. That many years of happiness may be added to your life is the sincere and ardent
			 wish
			 of the Society
          Thos T Hewson Correspg
            secy
        